DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1; the method of claim 13.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Lian (CN 105895811) teaches an organic electroluminescent device comprising includes a luminescent layer. The host material of the luminescent layer is an exciplex composed of a donor host and an acceptor host, and the host material is doped with thermally activated Delayed fluorescent material (paragraph 11 machine trans).
Lian fails to teach wherein a triplet energy level of the donor host is greater than a singlet energy level of the exciplex, an energy gap between the triplet energy level of the donor host and the singlet energy level of the exciplex is greater than or equal to 0.2 eV: and an absolute value of HOMO energy level of the donor host is less than or equal to 5.3 eV: a triplet energy level of the acceptor host is greater than a singlet energy level of the exciplex, an energy gap between the triplet energy level of the acceptor host and the singlet energy level of the exciplex is greater than 0.2 eV; and an absolute value of LUMO energy level of the acceptor host is greater than 2.0 eV: and glass transition temperatures of the donor host and the acceptor host are greater than 100°C.


Claims 1-3, 5-6, 8-14, 16-17 and 19-20 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786